OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Restriction/Election Requirement
This application discloses the following embodiments:
Embodiment 1 – Figs. 1.1 through 1.7 drawn to a rounded body bag with shoulder strap and drawstring closure.
Embodiment 2 – Figs. 2.1 through 2.7 drawn to a fanny/waist pack style bag.
Embodiment 3 – Figs. 3.1 through 3.7 drawn to a travel case type bag with zipper closure.
Embodiment 4 – Figs. 4.1 through 4.7 drawn to a bag with a single short handle with flap closure and a lock.
Embodiment 5 – Figs. 5.1 through 5.7 drawn to a bag with a single short handle with flap closure and central band.
Embodiment 6 – Figs. 6.1 through 6.7 drawn to an angular body bag with shoulder strap and drawstring closure.
Embodiment 7 – Figs. 7.1 through 7.7 drawn to a bag with shoulder strap flap closure.
Embodiment 8 – Figs. 8.1 through 8.7 drawn to a duffle style bag.
Embodiment 9 – Figs. 9.1 through 9.7 drawn to a bag with two short handles and central zipper dividing.
Embodiment 10 – Figs. 10.1 through 10.7 drawn to a rounded bag with a shoulder strap, central zipper and tassel.
Embodiment 11 – Figs. 11.1 through 11.7 drawn to a bag with two short handles and central zipper dividing.
Embodiment 12 – Figs. 12.1 through 12.7 drawn to a travel case style bag or clutch.


The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2	
Group III: Embodiment 3
Group IV: Embodiment 4	
Group V: Embodiment 5
Group VI: Embodiment 6	
Group VII: Embodiment 7
Group VIII: Embodiment 8	
Group IX: Embodiment 9
Group X: Embodiment 10
Group XI: Embodiment 11
Group XII: Embodiment 12	


Group(s) I through XII involve a difference in appearance, and are not an obvious variation of one another. The difference in the overall shape and elements of the bags creates patentably distinct designs. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differences in appearance of the twelve Groups create patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.


Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915